               Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 1 of 17




 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Fore Stars, Ltd. and Seventy Acres, LLC,                  Case No.: 2:19-cv-01469-JAD-NJK

 4              Plaintiffs
                                                          Order Granting Plaintiffs’ Motion to
 5 v.                                                   Remand and Denying Defendants’ Motions
                                                                      to Dismiss
 6 City of Las Vegas, et al.,
                                                                     [ECF Nos. 8, 27, 28]
 7              Defendants

 8

 9             Fore Stars, Ltd. and Seventy Acres, LLC sue the City of Las Vegas, the Eighth Judicial

10 District Court, and the Honorable Jim Crockett for an unlawful taking, in violation of the Nevada

11 and U.S. Constitutions.1 The City removed the case from state court sixteen months after it was

12 filed. 2 Conceding that it missed its first opportunity to remove, the City argues that the Supreme

13 Court’s later decision in Knick v. Township of Scott, Pennsylvania is an “order or other paper”

14 under 28 U.S.C. § 1446(b)(3) that establishes this court’s jurisdiction over the developers’ claims

15 and opens its second removal window. 3 Fore Stars and Seventy Acres move to remand,

16 maintaining that the City’s removal was untimely because § 1446(b)(3)’s provisions do not

17 permit removal on the basis of unrelated, federal decisions; Knick does not expand federal-

18 question jurisdiction to encompass their claims; and the City was on notice that it could remove

19 when they initially filed their complaint. 4 Because I conclude that a ruling from an unrelated

20 case does not meet § 1446(b)(3)’s definition of “order or other paper,” I hold that the City’s

21
     1
         ECF No. 1-1 (complaint).
22   2
         ECF No. 1 (notice of removal).
23   3
         Id.
     4
         ECF No. 8 (motion to remand).
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 2 of 17




 1 second removal window never opened and its post-Knick removal was untimely. I grant the

 2 developers’ motion, remand this case back to state court, and deny as moot the City’s and the

 3 District Court’s motions to dismiss.5

 4                                               Background

 5 A.          Fore Stars and Seventy Acres’ complaint

 6             This inverse-condemnation case stems from Fore Stars and Seventy Acres’ decision to

 7 redevelop a multi-acre plot in Las Vegas, which was allegedly zoned for residential housing but

 8 designated as open space on a general-planning map. 6 After the developers applied to the City

 9 and the City approved a request to amend the planning map and permit various construction

10 projects, residents of a neighboring community sued the City in state court, challenging its

11 approval on procedural grounds. 7 Eighth Judicial District Court Judge Crockett agreed and

12 signed an order highlighting those deficiencies. 8 But Fore Stars and Seventy Acres believe his

13 order went further than necessary, effectively rezoning the land and permanently restricting their

14 right to develop the property. 9 So they sought relief in state court, 10 alleging that the Nevada

15 state court, Judge Crockett, and the City committed a taking under six inverse-condemnation

16

17

18   5
         ECF Nos. 27, 28 (motions to dismiss).
     6
19    ECF No. 1-1 at ¶¶ 8, 10 14, 17. Fore Stars and Seventy Acres claim the designation was in
     error because the plot was zoned for residential housing. See id. at ¶¶ 14–17.
20   7
         Id. at ¶¶ 30–33.
     8
21       Id. at ¶ 35.
     9
         Id. at ¶¶ 36–37.
22   10
      This case is one of many related actions filed originally in state court. See 180 Land Co. v.
   City of Las Vegas, No. 2:19-cv-1471-JCM (ENJY) (remanded to state court); 180 Land Co., LLC
23
   v. City of Las Vegas, No. 2:19-cv-01467-KJD (DJA) (remanded to state court); 180 Land Co.,
   LLC v. City of Las Vegas, No. 2:19-cv-1470-RFB (BNW) (currently pending).

                                                      2
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 3 of 17




 1 theories, in violation of the developers’ “substantive and procedural due process rights,” Nevada

 2 law, and the Nevada and U.S. Constitutions. 11

 3 B.          Petition for removal and motion to remand

 4             The City petitioned to remove this takings case to federal court roughly sixteen months

 5 after it was filed in state court. 12 In support of its petition, the City cited the Supreme Court’s

 6 July 23, 2019, judgment in Knick v. Township of Scott, Pennsylvania, 13 which overturned

 7 Williamson County Regional Planning Commission v. Hamilton Bank of Johnson City 14 and

 8 clarified that inverse-condemnation plaintiffs need no longer exhaust their claims in state court

 9 before turning to federal court. 15 The City contends that the Knick decision constitutes an “order

10 or other paper” alerting it that the “case is one [that] is or has become removable” and triggers

11 the second thirty-day removal period prescribed by 28 U.S.C. § 1446(b)(3). 16 Fore Stars and

12 Seventy Acres disagree, arguing that removal is improper and untimely because (1) this case

13 presents only state-law causes of action or, in the alternative, the City could have removed the

14 suit from the start and failed to do so; (2) the Knick decision is not an “order or other paper”

15 within the meaning of § 1446(b)(3); and (3) regardless, the City waived its right to remove. 17

16

17

18
     11
19        ECF No. 1-1 at ¶¶ 67, 84, 88, 92, 101, 109, 115, 123.
     12
          ECF No. 1.
20
     13
          Knick v. Twp. of Scott, Pa., et al., 139 S. Ct. 2162 (2019).
21   14
       Williamson Cnty. Reg’l Plan. Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172, 195
     (1985).
22   15
          Knick, 139 S. Ct. at 2179.
23   16
          ECF No. 1 at 1, 7–9.
     17
          ECF No. 8 at 2–3.

                                                         3
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 4 of 17




 1                                                 Discussion

 2 A.          Removal jurisdiction and procedure

 3             “Federal courts are courts of limited jurisdiction.” 18 Under 28 U.S.C. § 1441(a), a

 4 defendant may remove “any civil action” brought in state court when a federal court has

 5 “original jurisdiction,” which may be based on either diversity or federal-question jurisdiction. 19

 6 The burden of establishing that a federal court has jurisdiction over the action “rests upon the

 7 party asserting jurisdiction” 20 and a plaintiff may challenge removal by timely filing a motion to

 8 remand. 21 In opposing a motion to remand, the defendant must overcome the “strong

 9 presumption against removal jurisdiction.” 22 “Federal jurisdiction must be rejected if there is

10 any doubt as to the right of removal in the first instance.” 23

11             Under 28 U.S.C. § 1446(b), removal must be timely. 24 Generally, a defendant must

12 remove a case within thirty days of receiving the complaint. 25 But if the complaint itself does

13 not clearly provide a basis for removal, a defendant has a second opportunity to remove within

14 thirty days of receiving, “through service or otherwise,” “a copy of an amended pleading,

15 motion, order[,] or other paper from which it may first be ascertained that the case is one [that] is

16
     18
          Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
17
     19
          City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997).
18   20
     Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (quoting Abrego Abrego v.
   Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006)) (quotation marks omitted); see also
19 Kokkonen, 511 U.S. at 377.
     21
20        28 U.S.C. § 1447(c).
     22
      Hunter, 582 F.3d at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per
21 curiam)); see also Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d
   1102, 1106 (9th Cir. 2010).
22 23
      Gaus, 980 F.2d at 566.
23   24
          Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 788 (9th Cir. 2018).
     26
          28 U.S.C. § 1446(b)(3).

                                                         4
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 5 of 17




 1 or has become removable.” 26 In the Ninth Circuit, defendants are not charged “with notice of

 2 removability until they’ve received a paper that gives them enough information to remove.” 27

 3 B.          Remand is proper.

 4             The City’s first opportunity to remove this case to federal court ended long ago. 28 At

 5 issue here is whether the Knick decision triggered the City’s second opportunity to remove. To

 6 resolve this dispute, the parties assert that I must first determine whether Knick expanded this

 7 court’s original subject-matter jurisdiction over Fore Stars and Seventy Acres’ claims and then

 8 assess whether the Knick decision is an “order” or “paper” under § 1446(b)(3) that opened the

 9 City’s second, thirty-day removal window. 29 If I answer “yes” to both inquiries, and the City

10 removed within thirty days of receiving the Knick final judgment, 30 removal is proper and

11 timely.

12             I decline the invitation to evaluate the impact of the Knick ruling here because, even if the

13 holding in Knick rendered this suit removable, 31 I find that the Knick decision does not qualify as

14 an “order or other paper” under § 1446(b)(3). So I grant Fore Stars and Seventy Acres’ motion

15
     26
          28 U.S.C. § 1446(b)(3).
16
     27
      Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1251 (9th Cir. 2006); see also Kenny v.
17 Wal-Mart Stores, Inc., 881 F.3d 786, 791 (9th Cir. 2018) (“‘As long as the complaint or “an
   amended pleading, motion, order[,] or other paper” does not reveal that the case is removable,’ a
18 defendant, in effect, ‘may remove at any time.’”) (quoting Rea v. Michaels Stores, Inc., 742 F.3d
   1234, 1238 (9th Cir. 2014)).
19 28 See ECF No. 1 at ¶ 1 (noting that Fore Stars and Seventy Acres filed suit on April 20, 2018,
   roughly sixteen months before the City filed its petition for removal).
20 29
      See ECF Nos. 8 at 12–13, 17–18; 10 at 5–10.
21   30
      The parties dispute when Section 1446(b)(3)’s thirty-day clock started ticking: when the Court
   issued its decision in Knick (June 21, 2019) or when the decision was no longer eligible for
22 rehearing or reconsideration (July 23, 2019). See ECF Nos. 1 at ¶¶ 7, 11; 8 at 13; 10 at 8–9. I do
   not resolve this dispute because I find that Knick is not an “order” or “other paper” under the
23 statute.
     31
          I assume but do not decide this issue for purposes of this motion for remand.

                                                         5
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 6 of 17




 1 to remand because the City’s second removal period never materialized and its petition to

 2 remove was thus untimely.

 3             1.       Inverse-condemnation suits and Knick

 4             A brief history of inverse-condemnation claims against local and state authorities is

 5 necessary to understand the posture of this case. Since the mid-1980s, inverse-condemnation

 6 claimants were required to “pursue state procedures for obtaining compensation before bringing

 7 a federal [takings] suit.” 32 This state-exhaustion requirement rested on the Supreme Court’s

 8 Fifth Amendment jurisprudence, as developed in Williamson County, which held that “a property

 9 owner has not suffered a violation of the Just Compensation Clause until the owner has

10 unsuccessfully attempted to obtain just compensation through the procedures provided by the

11 State for obtaining such compensation.” 33 The taking was thus not “‘complete’ until the State

12 fail[ed] to provide adequate compensation for the taking.” 34

13             Whether characterized as a jurisdictional or prudential “ripeness” bar, 35 Williamson

14 County erected a prima facie barrier to takings claimants seeking just compensation from state

15 officials in federal court. 36 And the Ninth Circuit routinely affirmed dismissal of takings claims

16 for lack of subject-matter jurisdiction when the claimants failed to exhaust state-court procedures

17

18

19
     32
          Knick, 139 S. Ct. at 2173.
20   33
          Williamson Cnty., 473 U.S. at 195.
     34
21        Id. at 195.
     35
     Horne v. Dep’t of Agric., 569 U.S. 513, 526 (2013) (“Although we often refer to [the
22 Williamson County state-exhaustion requirement] as ‘prudential “ripeness,’” we have recognized
   that it is not, strictly speaking, jurisdictional.”) (quoting Lucas v. South Carolina Council, 505
23 U.S. 1003, 1013 (1992)) (internal citation omitted).
     36
          Knick, 139 S. Ct. at 2167.

                                                        6
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 7 of 17




 1 or remedies. 37 In 2005, the Supreme Court’s decision in San Remo Hotel, L.P. v. City and

 2 County of San Francisco, Cal. articulated the downstream consequences of Williamson County’s

 3 state-exhaustion requirement. 38 There, claimants brought an inverse-condemnation suit against

 4 the city and county in state court and attempted to reserve their federal claims for federal de novo

 5 review, ostensibly fearing that their state suit may be unsuccessful. 39 But in applying the-full

 6 faith-and-credit statute, 40 the San Remo Court determined that federal courts must honor state

 7 courts’ decisions denying takings claims, despite claimants’ best efforts to hold those claims in

 8 abeyance. 41

 9             The effect of San Remo’s holding on inverse-condemnation claims is obvious: an adverse

10 state court decision that, according to Williamson County, gives rise to a ripe, federal takings

11 claim simultaneously bars that claim under the preclusive principles articulated in San Remo. 42

12 Recognizing this “San Remo preclusion trap,” the Supreme Court reversed Williamson County in

13 Knick in 2019, reasoning that Williamson County’s “state-litigation requirement rests on a

14

15

16   37
      See, e.g., Colony Cove Props., LLC v. City of Carson, 640 F.3d 948, 958 (9th Cir. 2011)
   (applying Williamson County to dismiss takings claims for lack of federal-court jurisdiction);
17 Ventura Mobilehome Communities Owners Ass’n v. City of San Buenaventura, 371 F.3d 1046,
   1052–53 (9th Cir. 2004) (“Whether it is construed as a facial or as-applied takings claim, the
18 Appellant still must satisfy the second ripeness requirement by showing it exhausted available
   state remedies for compensation.”); Macri v. King Cnty., 126 F.3d 1125, 1129 (9th Cir. 1997),
19 cert. denied, 522 U.S. 1153 (1980) (“It is axiomatic that a takings violation is not complete until
   the plaintiff has sought compensation through state court remedies and been denied . . . . ”).
20
   38
      San Remo Hotel, L.P. v. City and Cnty. of S.F., Cal., 545 U.S. 323 (2005).
21 39 Id. at 338.
     40
22        28 U.S.C. § 1738.
     41
     San Remo, 545 U.S. at 347 (“[W]e are not free to disregard the full faith and credit statute
23 solely to preserve the availability of a federal forum.”).
     42
          Knick, 139 S. Ct. at 2169.

                                                      7
              Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 8 of 17




 1 mistaken view of the Fifth Amendment” and “imposes an unjustifiable burden on takings

 2 plaintiffs, conflicts with the rest of our takings jurisprudence, and must be overruled.” 43

 3             For our purposes, the Knick Court made two vital rulings. First, the Court held that “a

 4 government violates the Takings Clause when it takes property without compensation,” 44 so

 5 whether the taking occurs through formal condemnation or by regulation, claimants have

 6 “already suffered a constitutional violation” at the time of the taking. 45 Second, it ruled that

 7 claimants “may bring a Fifth Amendment claim under § 1983” at the time of the taking because

 8 their claim is ripe—claimants need no longer exhaust state-court remedies or procedures for

 9 securing just compensation to have suffered a constitutional violation. 46

10             2.        Fore Stars and Seventy Acres’ motion for remand

11             Fore Stars and Seventy Acres attempt to minimize Knick’s effect on inverse-

12 condemnation cases, maintaining that they only seek state-law remedies and, in the alternative,

13 that Williamson County never barred removal of their complaint on federal-question grounds. 47

14 The City disagrees. It argues that Knick’s sea change expanded federal jurisdiction over the

15 developers’ complaint, which alleges that defendants violated the Nevada and U.S. Constitutions

16 via (at least in part) a Penn Central 48 regulatory taking. 49

17

18
     43
19        Id. at 2167.
     44
          Id. at 2177 (emphasis in original).
20
     45
      Id. at 2172 (citing San Diego Gas & Elec. Co. v. San Diego, 450 U.S. 621, 654 (1981)
21 (Brennan, J., dissenting)).
   46
      Id. at 2177.
22 47
      ECF Nos. 12 at 9–10; 8 at 17–18; 22 at 3–4.
23   48
          Penn Cent. Transp. Co. v. New York City, 438 U.S. 104 (1978).
     49
          ECF Nos. 10 at 16–17; 21 at 5–10.

                                                       8
             Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 9 of 17




 1             Regardless of whether Fore Stars and Seventy Acres’ complaint now asserts a removable

 2 federal question, the Knick decision has no bearing on the procedure or timeliness of removal.

 3 Knick neither granted defendants in pending state eminent-domain actions the power to remove

 4 to federal court nor converted all state eminent-domain actions into federal claims. 50 And

 5 Knick’s holding that new takings plaintiffs may now bring their inverse-condemnation claims

 6 directly to federal court does not necessarily mean that pending inverse-condemnation suits

 7 became removable. 51 Knick is silent on the matter. So I must turn to the removal statutes and

 8 determine whether Knick is an “order” or “other paper” within the meaning of § 1446(b)(3),

 9 restarting the City’s thirty-day clock to remove. Despite the unsettled nature of Ninth Circuit

10 law on the question, I hold that it is not.

11                    a.      28 U.S.C § 1446(b)(3)’s second removal window

12             Section 1446(b)(3) permits removal, even if the “case stated by the initial pleading is not

13 removable,” when defendant receives, “through service or otherwise,” “a copy of an amended

14 pleading, motion, order[,] or other paper from which it may first be ascertained that the case is

15 one which is or has become removable.” 52 “Canons of statutory construction dictate that if the

16 language of a statute is clear, we look no further than that language in determining the statute’s

17

18

19   50
     Knick, 139 S. Ct. at 2179 (“Our holding that uncompensated takings violate the Fifth
20 Amendment      will not expose governments to new liability; it will simply allow into federal court
   takings claims that otherwise would have been brought as inverse condemnation suits in state
21 court.”); id. at 2168 (“Inverse condemnation stands in contrast to direct condemnation, in which
   the government initiates proceedings to acquire title under its eminent domain authority.”).
22   51
     Other district court judges have reasoned similarly. See, e.g., Providence City v. Thompson,
   No. 1:19-cv-88, 2019 WL 4932759, at *4 (D. Utah Oct. 7, 2019); 180 Land Co. LLC v. City of
23 Las Vegas, No. 2:19-cv-1471, 2019 WL 5294402, at *2 (D. Nev. Oct. 18, 2019).
     52
          28 U.S.C. § 1446(b)(3).

                                                        9
          Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 10 of 17




 1 meaning.” 53 Section 1446(b)(3) is ambiguous. The term “order or other paper” is broad. In the

 2 generic sense, the phrase could arguably refer to Supreme Court opinions that expand federal

 3 jurisdiction over claims initially confined to state court. 54 However, the statute implies that the

 4 “order or other paper” is one received “through service” in the parties’ litigation, in the way that

 5 an “amended pleading” or “motion” would be. 55 As Fore Stars and Seventy Acres correctly

 6 point out, 56 courts nationwide have recognized this ambiguity and almost uniformly held that a

 7 decision in an unrelated action is not an “order or other paper” that opens § 1446(b)(3)’s second

 8 removal window. 57

 9
   53
      Oregon Nat. Res. Council, Inc. v. Kantor, 99 F.3d 334, 339 (9th Cir. 1996) (quoting United
10 States v. Lewis, 67 F.3d 225, 228 (9th Cir. 1995)) (quotation marks omitted). As the Ninth
   Circuit has long held, a court “should usually give words their plain, natural, ordinary and
11 commonly understood meanings.” United States v. Gallenardo, 579 F.3d 1076, 1085–86 (9th
   Cir. 2009).
12 54
      At least one district court has been persuaded of such an interpretation. See Smith v.
13 Burroughs Corp., 670 F. Supp. 740, 741 (E.D. Mich. 1987) (“The statute on its face indicates
   that it covers virtually any situation in which an action not initially removable later becomes
14 removable.”).
     55
      28 U.S.C. § 1446(b)(3). Generally, when “several items in a list share an attribute,” courts are
15 to construe “the other items as possessing that attribute as well.” Beecham v. United States, 511
   U.S. 368, 371 (1994) (citing Dole v. Steelworkers, 494 U.S. 26, 36 (1990)).
16 56
      ECF No. 8 at 9–10.
     57
17      See 180 Land Co., LLC v. City of Las Vegas, No. 2:18-cv-1471, 2019 WL 5294402, at *3 (D.
     Nev. Oct. 18, 2019) (“The court joins the vast majority of its sister courts and finds that the
18   Knick decision does not constitute ‘other paper’ because it did not arise from the case the city
     seeks to remove.”); 180 Land Co., LLC v. City of Las Vegas, No. 2:19-cv-01467 (D. Nev. Feb.
19   12, 2020) (“The Court agrees with Phillips and Evak Native Village that a reasonable
     interpretation of § 1446(b)(3) limits the definition of ‘other papers’ to papers filed in the parties’
20   underlying state court proceedings.”); see also Dahl v. Reynolds Tobacco Co., 478 F.3d 965,
     969–70 (8th Cir. 2007) (declining to find that “other paper” included an appellate decision where
21   that decision was not against the same parties or involved the same factual scenario as the
     present matter); Allen v. Monsanto Co., 396 F. Supp. 2d 728, 732 (S.D. W. Va. 2005) (reasoning
22   that a decision in an unrelated case is not an “order or other paper” providing basis for removal
     under § 1446(b)(3)); Lozano v. GPE Controls, 859 F. Supp. 1036, 1038 (S.D. Tex. 1994)
23   (holding that a judicial opinion is not an “other paper” under § 1446(b)(3)); Phillips v. Allstate
     Ins. Co., 702 F. Supp. 1466, 1469 (C.D. Cal. 1989) (changes in underlying law or statute do not
     “start the removal clock of § 1446(b) running”); Avco Corp. (Lycoming Div.) v. Local 1010 of
                                                      10
             Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 11 of 17




 1                   b.        “Order” or “other paper” in the Ninth Circuit

 2            The City claims that the Ninth Circuit is the exception to this nationwide trend and cites

 3 Rea v. Michaels Stores Inc. 58 for the proposition that removal to federal court is timely under

 4 § 1446(b)(3) when there is an intervening change in the law. 59 Fore Stars and Seventy Acres

 5 disagree, leveraging the Ninth Circuit’s reasoning in Peabody v. Maud van Cortland Hill Schroll

 6 Tr. to assert that § 1446(b)(3) does not permit defendants to rely on appellate decisions for

 7 removal purposes. 60

 8            Ninth Circuit law appears unsettled on the matter. 61 Prior to its decision in Rea, the

 9 Ninth Circuit held in Peabody that the “record of the state court is considered the sole source

10 from which to ascertain whether a case originally not removable has since become removable.” 62

11 There, the court declined to find that defendant’s removal was per se untimely under

12 § 1446(b)(3), despite plaintiff filing a document a year earlier in a substantively identical, yet

13 separate, federal suit asserting similar claims against that same defendant and raising federal

14

15
   the Int’l Union (UAW AFL-CIO), 287 F. Supp. 132, 133 (D. Conn. 1968) (reasoning that the
16 Supreme Court’s decision to make Labor Market Regulatory Authority-preempted cases
   removable was not an “other paper”).
17
   58
      Rea v. Michaels Stores Inc., 742 F.3d 1234, 1238 (9th Cir. 2014).
18 59 ECF No. 10 at 9–10; ECF No. 21 at 11–12.
     60
19        ECF No. 12 at 5–6.
     61
     Other district court judges agree. See, e.g., Van Bebber v. Dignity Health, No. 1:19-cv-00264,
20 2019 WL 4127204, at *4 (E.D. Cal. Aug. 30, 2019) (“The apparently unanimous view of federal
   courts outside the Ninth Circuit is that a decision such as the one in Curtis cannot constitute an
21 ‘order or other paper’ for purposes of removal.”); 180 Land Co., LLC v. City of Las Vegas, No.
   2:19-cv-1467 (D. Nev. Feb. 12, 2020) (“Whether a Supreme Court opinion from an unrelated
22 case constitutes an ‘other paper’ under § 1446 is somewhat of an open question.”).
     62
        Peabody v. Maud Van Cortland Hill Schroll Tr., 892 F.2d 772, 775–76 (9th Cir. 1989)
23
     (quoting 1A J. Moore & B. Ringle, Moore’s Federal Practice ¶ 0.168[3.-5–6], at 598–99 (1987))
     (internal quotation marks omitted).

                                                       11
                Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 12 of 17




 1 issues. 63 The Peabody court broadly limited the universe of material that could put defendants

 2 on notice of grounds for removal, 64 foreshadowing the now-settled rule that defendants do not

 3 “lose the right to remove” because they could have, but did not, discover “grounds for

 4 removability through investigation.” 65 And while Peabody’s holding has been limited

 5 somewhat, 66 multiple courts have relied on its reasoning, cabining the documents capable of

 6 justifying a § 1446(b)(3) removal. 67

 7               The Ninth Circuit’s 2014 decision in Rea, however, is in tension with Peabody and its

 8 progeny. In Rea, the defendant removed a class-action complaint twice under the Class Action

 9 Fairness Act (CAFA), 68 despite plaintiff purporting to waive any recovery over $4,999,999.99—

10

11   63
          Id. at 775.
     64
12        Id.
     65
      Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125 (9th Cir. 2013); see also Chan
13 Healthcare Grp, PS v. Liberty Mut. Fire Ins. Co., 844 F.3d 1133, 1142 (9th Cir. 2017) (“Because
   the focus remains on whether the case ‘is or has become removable,’ counsel’s clairvoyant sense
14 of what actions a plaintiff might take plays no role in the analysis.”) (quoting Kuxhausen v. BMW
   Fin. Services NA LLC, 707 F.3d 1136, 1141–42 (9th Cir. 2013)) (emphasis in original).
15 66
      See, e.g., Carvalho v. Equifax Info. Services, LLC, 629 F.3d 876, 887 (9th Cir. 2010) (“[A]
16 plaintiff’s response to deposition questions can constitute ‘other paper’ within the meaning of
   section 1446(b).”); Eyak Native Vill. v. Exxon Corp., 25 F.3d 773, 779 (9th Cir. 1994) (holding
17 that a reply brief can constitute an “other paper” for purposes of § 1446(b) removal).
     67
      See, e.g., Chan Healthcare, 844 F.3d at 1142 (“Section 1446(b) is triggered upon ‘the receipt
18 by the defendants of a paper in the action from which removability may be ascertained.’”); Eyak
   Native Village, 25 F.3d at 779 (reasoning, without citing Peabody, that a consent decree filed in a
19 separate suit cannot trigger removability because it “was not filed in state court in [those]
   cases”); Salmonson v. Euromarket Designs, Inc., No. CV 11-5179, 2011 WL 4529396, at *3
20 (C.D. Cal. Sept. 28, 2011) (relying on Peabody and declining to find that a federal document
   filed in a separate proceeding could trigger removability under § 1446(b)(3)); Phillips, 702 F.
21 Supp. at 1469 (C.D. Cal. 1989) (declining to find that new legislation that broadened federal-
   court jurisdiction over claims involving fictitious defendants was “other paper” under
22 § 1446(b)(3)).
     68
       CAFA generally grants federal courts subject-matter jurisdiction over class actions involving
23
     more than 100 plaintiffs who are minimally diverse seeking more than $5,000,000 in damages.
     See 28 U.S.C. § 1332(d)(2).

                                                        12
             Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 13 of 17




 1 one penny shy of the jurisdictional threshold. 69 At the time of the first removal, the Ninth

 2 Circuit allowed such waivers 70 and the district court properly granted remand. But on its second

 3 attempt, defendant based its removal on an intervening Supreme Court decision, Standard Fire

 4 Ins. Co. v. Knowles, which invalidated such damage waivers. 71 In reversing the district court’s

 5 second grant of remand and holding that the first remand was “on grounds that subsequently

 6 became incorrect,” the Ninth Circuit held that “the Supreme Court’s decision in Standard Fire is

 7 ‘a relevant change of circumstances . . . justify[ing] a reconsideration of a successive, good faith

 8 petition for removal.’” 72

 9                    c.      Rea does not uniformly expand § 1446(b)(3)’s reach.

10             Despite implying that a “change of circumstances” triggers § 1446’s second removal

11 period, Rea’s holding is inapposite to this case for two reasons: (1) Rea is a CAFA case and (2)

12 Rea does not explicitly interpret § 1446(b)(3)’s “order or other paper” language to include

13 intervening appellate decisions. So I decline to read Rea or § 1446(b)(3) to permit the City’s

14 removal.

15             There are crucial differences between the federal-question jurisdiction asserted here and

16 the CAFA-based jurisdiction in Rea. Generally, when “the timeliness of removal under section

17 1441 is at issue, it makes sense to presume that removal statutes are to be strictly construed

18

19
     69
          Rea v. Michaels Stores Inc., 742 F.3d 1234, 1238 (9th Cir. 2014).
20   70
      See Lowdermilk v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 997–99 (9th Cir. 2007) (holding that
21 damage    waivers were valid and effective unless the defendant could prove to a “legal certainty”
   that damages exceeded $5,000,000), overruled by Standard Fire Ins. Co. v. Knowles, 568 U.S.
22 588 (2013).
   71
      Rea, 742 F.3d at 1238.
23 72
      Id. (citing Kirkbridge v. Cont’l Cas. Co., 933 F.2d 729, 732 (9th Cir. 1991)) (alteration in
   original).

                                                       13
             Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 14 of 17




 1 against federal court jurisdiction.” 73 The Ninth Circuit deviates from that rule in limited

 2 circumstances, liberally construing removal only when the removal is based on legislation that

 3 expands federal jurisdiction. For example, in Durham v. Lockheed Martin Corp., the court

 4 liberally construed § 1446(b)(3)’s timeliness requirements to permit removal on 28 U.S.C.

 5 § 1442 grounds 74 because “a clear command from both Congress and the Supreme Court”

 6 required courts to “interpret section 1442 broadly in favor of removal.” 75

 7             As with removal cases based on § 1442, “Congress and the Supreme Court have

 8 instructed [courts] to interpret CAFA’s provisions under section 1332 broadly in favor of

 9 removal, and we extend that liberal construction to section 1446.” 76 So it makes sense that the

10 Rea court would exercise federal jurisdiction based on Standard Fire’s intervention—after all,

11 courts are required to liberally construe removal petitions grounded on CAFA jurisdiction. Later

12 Ninth Circuit decisions applying Rea confirm it belongs in the CAFA context alone. 77 In Taylor

13 v. Cox Communications California, LLC, for example, the Ninth Circuit again permitted a

14 second removal petition prompted by the Supreme Court’s decision in Standard Fire. 78 Citing

15 Rea, the Taylor court explicitly noted that CAFA broadly permits removal “at any time, provided

16
     73
          Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006).
17
     74
      Section 1442 broadly permits removal of civil or criminal prosecutions against federal officers
18 in state court. See 28 U.S.C. § 1442(a)(1)-(4), (c).
   75
      Durham, 445 F.3d at 1252.
19 76
      Jordan v. Nationstar Mortg. LLC, 781 F.3d 1178, 1184 (9th Cir. 2015); see also Chan
20 Healthcare,  844 F.3d at 1137 (reasoning that CAFA “significantly expanded federal diversity
   jurisdiction” to “ensure ‘[f]ederal court consideration of interstate cases of national
21 importance.’”) (citations omitted).
     77
     The Ninth Circuit decisions applying Rea are all CAFA-based cases. See, e.g., Fritsch v. Swift
22 Trans. Co. of Ariz., LLC, 899 F.3d 785 (9th Cir. 2018); Taylor v. Cox Comm. California, LLC,
   673 Fed. Appx. 734, 735 (9th Cir. 2016); Reyes v. Dollar Tree Stores, Inc., 781 F.3d 1185, 1188
23 (9th Cir. 2015); Goodman v. Wells Fargo Bank, N.A., 602 Fed. Appx. 681, 681 (9th Cir. 2015).
     78
          Taylor, 673 Fed. Appx. at 735.

                                                    14
             Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 15 of 17




 1 that neither of the two thirty-day periods under § 1446(b)(1) and (b)(3) have been triggered.’” 79

 2 So too in Goodman v. Wells Fargo Bank, N.A., in which the court applied Rea and held that “a

 3 defendant may remove a case from state court within thirty days of ascertaining that the action is

 4 removable under CAFA . . . based on intervening case law.” 80 That is hardly the situation here:

 5 the City’s removal is predicated on traditional, federal-question jurisdiction and presumptively

 6 does not belong in federal court. 81

 7             Contrary to the City’s assertion otherwise, 82 neither Rea nor any other Ninth Circuit

 8 decision explicitly holds that § 1446(b)(3)’s “order or other paper” language refers to unrelated,

 9 if relevant, Supreme Court decisions. In Chan Healthcare Group, PS v. Liberty Mutual Fire

10 Insurance Co., the Ninth Circuit noted that the “plain language of the statute requires a paper that

11 shows a ground for removal that was previously unknowable or unavailable,” but it expressly

12 held that documents “that raise federal questions, filed in cases other than the one at hand,” did

13 not meet that standard. 83 And while the Rea court resolved whether federal courts have original

14 jurisdiction over plaintiff’s complaint under Standard Fire and determined that defendants may

15 seek successive removals on identical grounds when there has been a “change of

16 circumstances,” 84 it did not interpret § 1446(b)(3) to include intervening, appellate decisions in

17

18   79
          Id. (quoting Roth, 720 F.3d at 1126 (9th Cir. 2013)) (alteration in original).
     80
19        Goodman, 602 Fed. Appx. at 682 (internal quotation marks and citations omitted).
   81
      Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (“[I]t is presumed that a
20 cause lies outside [the] limited jurisdiction [of the federal courts].”) (quoting Abrego Abrego v.
   Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006)) (alteration in original).
21 82
      See ECF No. 10 at 9 (“[T]he Ninth Circuit held that an intervening Supreme Court decision
22 that changed controlling precedent was an ‘other paper’ within the meaning of 28 U.S.C.
   § 1446(b)(3).”).
23   83
          Chan Healthcare, 844 F.3d at 1142.
     84
          Rea, 742 F.3d at 1238.

                                                        15
             Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 16 of 17




 1 unrelated lawsuits. In addition, the Taylor court expressly declined to decide whether an

 2 intervening, appellate order “also qualified as a relevant ‘change in circumstance’ permitting a

 3 successive petition.” 85 Absent an explicit directive from the Ninth Circuit or Congress to do so, I

 4 follow Taylor, Peabody, and Chan Healthcare and decline to read § 1446(b)(3) or Rea so

 5 broadly. 86

 6             Finally, cabining Rea’s reach is logical. Not only does it conform with the overwhelming

 7 number of cases explicitly holding that § 1446(b)(3) does not apply to intervening appellate

 8 decisions, 87 but it synthesizes the seemingly conflicting decisions on this issue in the Ninth

 9 Circuit. It also avoids a broader ruling that might unconscionably expand federal jurisdiction to

10 any pending state-law suit when an intervening, appellate decision touches on matters of subject

11 jurisdiction. 88 Such a decision would be antithetical to the purpose of the removal statute and its

12

13

14
     85
          Taylor, 673 Fed. Appx. at 735.
15   86
      See also Dahl v. R.J. Reynolds Tobacco Co., 478 F.3d 965, 969 (8th Cir. 2007) (“If Congress
16 had intended new developments in the law to trigger the recommencement of the thirty[-]day
   time limit, it could have easily added language making it clear that § 1446(b) was not only
17 addressing developments within the case.”).
   87
      See supra n.57.
18 88
      C.f., Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) (“It is to be
   presumed that a cause lies outside this limited jurisdiction.”) (citing Turner v. Bank of N.A., 5
19
   U.S. (4 Dall.) 8, 11, 1 L.Ed. 718 (1799)). The City asks me to consider Van Bebber v. Dignity
   Health, which charts a third course and underscores my concerns. See ECF No. 21 at 14 (citing
20
   Van Bebber, 2019 WL 4127204 at *7). The Van Bebber court held that an intervening appellate
   decision is not necessarily “other paper” under § 1446(b)(3) but is instead akin to a document
21
   that a defendant discovers in its investigation that puts it on notice of the removability of the suit.
   Id. As that court notes, such a ruling potentially opens the door to permit removal at almost any
22
   time, depending on the defendant’s research or investigation of plaintiff’s claims. See id. (“The
   court acknowledges that the concerns expressed in plaintiff’s supplemental briefing, that
23
   ‘gamesmanship . . . can take place if defendants delay filing a notice of removal until it is
   strategically advantageous to do so’ are legitimate.”).

                                                      16
          Case 2:19-cv-01469-JAD-NJK Document 39 Filed 09/23/20 Page 17 of 17




 1 timeliness requirements, which Congress designed to limit federal court jurisdiction over claims

 2 brought in state court. 89

 3                                               Conclusion

 4          In sum, I conclude that Section 1446(b)(3)’s “order or other paper” does not include

 5 intervening Supreme Court decisions in other cases. Because the City’s removal hinges entirely

 6 on Knick, I find that its second removal window never opened and its removal petition was

 7 untimely, so I grant Fore Stars and Seventy Acres’ motion to remand.

 8          IT IS THEREFORE ORDERED that Fore Stars and Seventy Acres’ motion to remand

 9 [ECF No. 8] is GRANTED. The Clerk of Court is directed to REMAND this case back to the

10 Eighth Judicial District Court, Clark County, Nevada, Case No. A-18-773268-C,

11 Department 24, and CLOSE THIS CASE.

12          IT IS FURTHER ORDERED that the City’s and the District Court’s motions to dismiss

13 [ECF Nos. 27, 28] are DENIED AS MOOT.

14                                                               _______________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
15                                                                                  September 23, 2020

16

17

18

19

20

21

22
     89
        See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 107 (1941) (“We think these
23
     alterations in the statute are of controlling significance as indicating the Congressional purpose
     to narrow the federal jurisdiction on removal . . . . ”).

                                                      17
